Citation Nr: 0709949	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic L4-5 disc excision 
and L4 laminectomy residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from April 1977 to April 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for L4-5 disc excision and L4 laminectomy residuals.  
In July 2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  


FINDING OF FACT

Chronic L4-5 disc excision, L4 laminectomy, and associated 
durotomy residuals have not been shown to be the result of VA 
surgical treatment, hospital care, or medical treatment.  


CONCLUSION OF LAW

Chronic L4-5 disc excision and L4 laminectomy residuals were 
not incurred as the result of VA surgical treatment, hospital 
care, or medical treatment.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
3.361 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002), the 
Board observes that the RO issued a VCAA notice to the 
veteran in March 2004 which informed him of the evidence 
needed to support his claim; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The veteran was specifically informed that he should 
submit any relevant evidence in his possession.  The March 
2004 VCAA notice was issued to the veteran prior to the 
January 2005 rating decision from which the instant appeal 
arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  The hearing transcript 
is of record.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was provided only with notice of what type of 
evidence was needed to substantiate his claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002).  However, he was not informed of the type of evidence 
necessary to establish both an initial evaluation and an 
effective date for the award of such benefits.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claim 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


II.  38 U.S.C.A. § 1151 (West 2002)

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for chronic L4-5 disc excision 
and L4 laminectomy residuals is warranted as the claimed 
disability was the result of a January 2001 VA surgical 
procedure which was improperly performed.  The veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 was received by the VA in June 2003.  

The provisions of 38 U.S.C.A. § 1151 (2002) direct, in 
pertinent part, that:

  (a)  Compensation under this chapter 
and dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -
  (1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was -
  (A)  carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
  (B)  an event not reasonably 
foreseeable.  

The provisions of 38 C.F.R. § 3.361 (2006) clarify that:

  (a) Claims subject to this section -
  (1) General.  Except as provided in 
paragraph (2), this section applies to 
claims received by VA on or after October 
1, 1997.  This includes original claims 
and claims to reopen or otherwise 
readjudicate a previous claim for 
benefits under 38 U.S.C. § 1151 or its 
predecessors.  The effective date of 
benefits is subject to the provisions of 
§ 3.400(i).  For claims received by VA 
before October 1, 1997, see § 3.358.  

***

  (b)  Determining whether a veteran has 
an additional disability.  To determine 
whether a veteran has an additional 
disability, VA compares the veteran's 
condition immediately before the 
beginning of the hospital care, medical 
or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy (CWT) program 
upon which the claim is based to the 
veteran's condition after such care, 
treatment, examination, services, or 
program has stopped.  VA considers each 
involved body part or system separately.  
  (c)  Establishing the cause of 
additional disability or death.  Claims 
based on additional disability or death 
due to hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this paragraph 
and paragraph (d)(1) or (d)(2) of this 
section.  Claims based on additional 
disability or death due to training and 
rehabilitation services or compensated 
work therapy program must meet the 
causation requirements of paragraph 
(d)(3) of this section.  
  (1)  Actual causation required.  To 
establish causation, the evidence must 
show that the hospital care, medical or 
surgical treatment, or examination 
resulted in the veteran's additional 
disability or death.  Merely showing that 
a veteran received care, treatment, or 
examination and that the veteran has an 
additional disability or died does not 
establish cause.  
  (2)  Continuance or natural progress of 
a disease or injury.  Hospital care, 
medical or surgical treatment, or 
examination cannot cause the continuance 
or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress.  The provision of training and 
rehabilitation services or CWT program 
cannot cause the continuance or natural 
progress of a disease or injury for which 
the services were provided.  
  (3)  Veteran's failure to follow 
medical instructions.  Additional 
disability or death caused by a veteran's 
failure to follow properly given medical 
instructions is not caused by hospital 
care, medical or surgical treatment, or 
examination.  
  (d)  Establishing the proximate cause 
of additional disability or death.  The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause.  
  (1)  Care, treatment, or examination.  
To establish that carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, 
medical or surgical treatment, or 
examination proximately caused a 
veteran's additional disability or death, 
it must be shown that the hospital care, 
medical or surgical treatment, or 
examination caused the veteran's 
additional disability or death (as 
explained in paragraph (c) of this 
section); and 
  (i)  VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider; or 
  (ii)  VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the 
health care providers substantially 
complied with the requirements of § 17.32 
of this chapter.  Minor deviations from 
the requirements of § 17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent.  Consent may 
be express (i.e., given orally or in 
writing) or implied under the 
circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.  
  (2)  Events not reasonably foreseeable.  
Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is in each claim to be determined based 
on what a reasonable health care provider 
would have foreseen.  The event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.  In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent procedures of 
§ 17.32 of this chapter.  

***
Department employees and facilities.  
  (1)  A Department employee is an 
individual-
  (i) Who is appointed by the Department 
in the civil service under title 38, 
United States Code, or title 5, United 
States Code, as an employee as defined in 
5 U.S.C. 2105;
  (ii) Who is engaged in furnishing 
hospital care, medical or surgical 
treatment, or examinations under 
authority of law; and
  (iii) Whose day-to-day activities are 
subject to supervision by the Secretary 
of Veterans Affairs.  
(2) A Department facility is a facility 
over which the Secretary of Veterans 
Affairs has direct jurisdiction.
  (f)  Activities that are not hospital 
care, medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility.  
The following are not hospital care, 
medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility 
within the meaning of 38 U.S.C. 1151(a):
  (1)  Hospital care or medical services 
furnished under a contract made under 
38 U.S.C. 1703.
  (2)  Nursing home care furnished under 
38 U.S.C. § 1720.  

A January 2001 VA hospital summary and associated clinical 
documentation from the Iowa City, Iowa VA Medical Center 
(VAMC) indicates that the veteran was diagnosed with a L4-5 
disc herniation and subsequently underwent a January 9, 2001, 
L4-5 disc excision with durotomy and a L4 laminectomy.  On 
January 12, 2001, the veteran was noted to have drainage from 
his surgical incision.  On January 15, 2001, the veteran 
underwent surgical exploration which revealed the presence of 
purulent material and no active cerebrospinal fluid leaks.  
Cultures of the purulent material were negative.  The veteran 
was treated with a course of Vancomycin and Ceftriaxone.  
Following the removal of a Penrose drain, the drainage from 
the veteran's incision stopped and the veteran's condition 
improved.  

In his June 2003 claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 2002), the veteran advanced that: 
he underwent back surgery at the VAMC in January 2001; 
"there were complications from this - I think some of my 
spinal cord was cut and fluid leaked out;" he had to spend 
an additional period in the VAMC "while they tried to fix 
the problem;" his lumbosacral spine disability increased in 
severity after the surgery; and his ability to walk had been 
chronically impaired.  

In an undated written statement received in May 2004, the 
veteran reiterated that he had undergone spinal surgery at 
the VAMC; sustained a subsequent draining infection or spinal 
fluid leak; and his lumbosacral spine disability had 
increased in severity after the surgical procedure.  He 
reported that he was "now in a wheelchair" due to his back 
pain and associated inability to stand.  

A November 2004 VA evaluation conveys that the veteran's 
record had been reviewed.  The VA physician noted that: the 
veteran underwent an "operation on 01/09/2001 consisting of 
a L4-5 disk excision and a L4 laminectomy" during which "a 
small durotomy was created;" a durotomy "is a known 
complication of this particular surgery and can happen;" the 
veteran subsequently experienced "some complications with 
continued wound drainage;" underwent surgical 
"reexploration" which revealed purulent material, but no 
cerebrospinal fluid leak; the veteran thereafter "slowly 
improved" and his drainage stopped.  The VA doctor advanced 
that:

After reading through his op note, 
discharge summary, and various medical 
records, it appears that they had a 
correct indication.  They did the correct 
procedure for that indication.  During 
that procedure, they did make a durotomy, 
but this was treated appropriately by 
oversewing the dura.  They also had a 
complication of continued wound drainage 
and some erythema along the patient's 
flank suspecting an infection.  They did 
the correct treatment by returning the 
patient to the operating room and doing 
an irrigation and debridement, and also 
looked for a dura leak.  He was treated 
appropriately with antibiotics, and the 
leakage stopped.  I am unable to discern 
whether this was truly an infection or 
whether it was a dural leak, but he was 
treated for both, and I feel this is 
certainly appropriate.  

***

In conclusion, even though this surgery 
was complicated by continued drainage and 
he had to be reexamined, I do not feel 
that the surgeon or the VA did anything 
of negligence, and they were quick to 
recognize and correct any associated 
known complications with that particular 
surgery.  I feel the patient's back pain 
that he currently has would probably be 
present regardless of the type of 
treatment rendered by the VA or the 
surgeon at that time.  It does appear 
that there was a lack of communication 
between surgeon and patient at that time, 
especially after reading [the veteran's 
undated written statement received in May 
2004].  It appears that he did not 
understand why he had the drainage or why 
he was taken back into the operating 
room, and it is also unclear that the 
workup done, including the [magnetic 
resonance imaging study] was ever 
correctly communicated to the patient, or 
perhaps the patient did not understand at 
that time.  

In his June 2005 notice of disagreement, the veteran advanced 
that "my back is all messed up from the difficulties that 
occurred in surgery."  In his June 2005 Appeal to the Board 
(VA Form 9), the veteran reported that while he was told that 
his post-surgical recovery was only supposed to last three 
days, it actually lasted a month.  He reiterated that he 
continued to experience chronic back pain which had prevented 
him from working since the operation.  

At the July 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that: he had 
undergone a laminectomy at the VAMC; believed that the VA 
surgeon had "nicked my spine during the surgery;" he was 
informed that he was "leaking spinal fluid;" he was told by 
a Dr. Benjamin that the surgeon "did a pretty sloppy job on 
my back;" and he continued to experience chronic back pain.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  In January 2001, the veteran underwent a L4-5 disc 
excision and a L4 laminectomy performed at the VAMC.  During 
the surgery, the veteran underwent a durotomy.  He 
subsequently experienced drainage from the surgical incision 
which was treated by VA medical personnel.  Unfortunately, 
the surgical procedures failed to significantly alleviate his 
chronic back pain.  

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) is warranted as his chronic 
lumbosacral spine symptomatology increased in severity as the 
result of the improperly performed January 2001 VA surgical 
procedure.  The November 2004 VA physician's opinion 
specifically found that the VA surgical and medical treatment 
provided to the veteran was both appropriate and properly 
conducted.  His durotomy was identified as a known 
complication of his spinal surgical procedures and found to 
have been both  promptly and properly treated.  No competent 
medical professional has attributed any portion of the 
veteran's chronic L4-5 disc excision and L4 laminectomy 
residuals to improper VA treatment.  While the veteran 
testified that a Dr. Benjamin had characterized his surgery 
as having been "sloppily performed," the record is devoid 
of any objective evidence of such a characterization.  

The veteran's claim is supported solely by his own testimony 
and written statements on appeal.  The Court has held that a 
lay witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, the Board finds that the 
veteran's statements as to the etiology of his chronic 
lumbosacral spine symptomatology to be unpersuasive.  

In addressing the veteran's contention that his current 
chronic lumbosacral spine disability was the result of his 
January 2001 VA surgical procedure, the Board observes that 
the operation was performed in an attempt to alleviate the 
veteran's chronic lumbosacral spine degenerative disc disease 
manifested at the time of his admission to the VAMC.  VA 
surgical treatment, hospital care, or medical treatment 
cannot cause the continuance of a disease for which the care 
or treatment was furnished unless the VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance.  38 C.F.R. § 3.361(c)(2) (2006).  
There is no objective evidence of record that the VA failed 
to timely diagnose and to properly treat the veteran's 
chronic lumbosacral spine disability.  

The record is devoid of any competent clinical evidence 
reflecting that any additional disability was proximately 
caused by either the VA's carelessness, negligence, lack of 
proper skill, or error in judgment or an event not reasonable 
foreseeable.  Given this fact, the Board concludes that 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for chronic L4-5 disc excision and L4 laminectomy 
residuals may not be granted.  


ORDER


Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for chronic L4-5 disc excision and L4 laminectomy 
residuals is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


